       Case 4:20-cr-00011-CDL-MSH Document 43 Filed 08/25/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

 UNITED STATES OF AMERICA

         v.                                            Case No.: 4:20-CR-00011-CDL-MSH-1

 TACQUAN WILLIAMS,
 RYAN REYNOLDS


                         ORDER ON MOTION FOR CONTINUANCE

       The parties previously moved the court to continue the pre-trial hearing of this case, which

was scheduled for August 27, 2020, and to continue the trial of this case.        Although the Court

granted the motion, the Court’s order only referred to Defendant Williams.            The Order was

intended to also apply to Defendant Reynolds.      As noted in the previous order, additional time is

needed for discovery review, pretrial investigation, legal research and to enter into plea

negotiations between each defendant and the government if warranted. The Court finds that it is

in the interests of justice to allow the parties to complete discovery review, legal research, pretrial

investigation and to explore possible plea negotiations and that these interests outweigh the interest

of each Defendant and the public in a speedy trial.      Failure to grant a continuance would deny

counsel reasonable time for effective preparation and could result in a miscarriage of justice.

Accordingly, Defendants’ Motion for Continuance [Doc. 40] is GRANTED, as to each Defendant,

and it is hereby ordered that this case shall be continued until the Court’s next trial calendar in

January 2021.    The delay occasioned by this continuance shall be deemed excludable pursuant to

the provisions of the Speedy Trial Act, 18 U.S.C. Section 3161.

                        It is SO ORDERED, this 25th day of August, 2020.

                                               S/Clay D. Land
                                               HONORABLE CLAY D. LAND
